DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—17 filed on 02/22/2021 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10—17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Anwar” et al. [US 2020/0364608 A1] in view of “KHAN” [US 2022/0083916 A1] et al.

REGARDING CLAIM 1. Anwar disclose A system to provide scalable and reliable communication mechanism between a plurality of requesters and a plurality of edge devices comprising:
one or more requests from said plurality requesters to data parties [see FIG.1; e.g., 105 of Anwar]. Anwar does not expressly disclose; but, KHAN, analogues art, disclose one or more coordinators [see Abstract; Fig.2 of KHAN: coordinator node, par.0207, 0208].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Anwar by incorporating the coordinator node teaching of KHAN for identifying and rectifying a machine learning drift in a federated learning deployment comprising a parameter server and a plurality of worker nodes.

Anwar in view of KHAN further disclose,
said coordinators discovering one or more edge devices relevant to said request based on one or more search method and directing said requests to the one or more of said edge devices or to other coordinators [see Abstract; FIGS.1—4A, where Anwar disclose requests are directed to edge devices; such as 105];
wherein said edge device comprises one or more data publishers providing data to an agent to execute said one or more request to create one or more responses and sending said one or more responses to said coordinators [Anwar disclose executing requests and creating response (Abstract; FIGS.1—4A); see also FIGS.5 and 6, where Anwar disclose analyzing responses]; and said one or more coordinators aggregating said one or more responses and sending to said one or more requesters for further processing [see aggregator applying “predicted responses” (Abstract); see also FIGS.2—4 (specifically Aggregator 401) of Anwar - where aggregation is disclosed, etc.].

Anwar in view of KHAN further disclose claim 10. The system of claim 1 wherein a plurality of edge devices can be grouped based on pre-determined criteria and treated as a cloud of edge devices by the search [Anwar disclose nodes may be grouped (see FIG.8 with par.0062)]. 

Anwar in view of KHAN further disclose claim 11. The system of claim 10 wherein said cloud of edge devices comprises one or more agents executed on a processor they coordinate the use of edge devices resources processing power and storage to execute requests received and manage the responses to be kept or discarded [Anwar disclose removing dropouts, etc. (see FIG.4, 5 with par.0035, 0038)]. 

Anwar in view of KHAN further disclose claims 15 & 16. The system of claim 1 wherein said requester is a person; and wherein said requester is an enterprise [see Abstract; FIGS.1—4A, where Anwar disclose requesters/edge devices; such as 105 could be persons or enterprises]. 

Anwar in view of KHAN further disclose claim 17. The system of claim 1 wherein said computations is selected from the group consisting of machine learning training using federated learning, machine learning inference, collaborative decisions and secure multi-party computations [Anwar disclose federated and machine learning, etc. (see Abstract, FIG.4B)].

Claim(s) 2—9 & 12—14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Anwar” et al. [US 2020/0364608 A1] in view of “KHAN” [US 2022/0083916 A1] et al, and further in view of “DE BROUWER” et al. [US 2020/0293887 A1].

Anwar in view of KHAN further disclose claim 2. The system of claim 1. Anwar/KHAN do not; but, DE BROUWER, analogues art, disclose wherein said one or more search method is a vector search [see par.0090, 0096].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Anwar/KHAN by incorporating the vector search teaching of DE BROUWER for enhancing federated machine learning technique.

Anwar in view of KHAN, and further in view of DE BROUWER further disclose claims 3—6. The system of claim 1 wherein said one or more search method is based on metadata known through journaling [see par.0123 of DE BROUWER]; done by coordinators specialized in specific types of edge devices; done by coordinators specialized in specific geographies; and done by coordinators specialized in specific datasets  [see Abstract; FIGS.1—4A, where Anwar disclose requests are directed to edge devices; such as 105] [see Abstract; Fig.2 of KHAN: coordinator node, par.0207, 0208].
The motivation to combine is the same as that of claim 2 above. 

Anwar in view of KHAN, and further in view of DE BROUWER further disclose claims 7—9. The system of claim 2 wherein said vector search is based on one or more unique signatures which is a vector representation of one or more parameter [see par.0147, where DE BROUWER disclose unique signature]; wherein said vector representation can be inferred through machine learning algorithms [see vector in par.0090, 0096 of DE BROUWER]; and wherein said signature can be used by the one or more coordinator to apply a weight to the response from the edge device [Anwar disclose executing requests and creating response (Abstract; FIGS.1—4A); see also FIGS.5 and 6, where Anwar disclose analyzing responses]. The motivation to combine is the same as that of claim 2 above. 

Anwar in view of KHAN, and further in view of DE BROUWER further disclose claims 12—14. The system of claim 1 further comprising mechanisms to evaluate a data quality to rank the data publishers based on a quality of the responses provided; further comprising one or more data journaling authority to provide feedback mechanism to data publishers on a quality of responses and further comprising a coordinator authority to manage the coordinators version [DE BROUWER disclose feedback for improving quality, etc. (par.0128)]. The motivation to combine is the same as that of claim 2 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: for example, US 2021/0312336 A1 is directed to federated learning of machine learning models on distributed computing environments, …

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434